Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143339 & (52)(53)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 143339
                                                                     COA: 300641
  TED ALLEN ANDERSON,                                                Kalamazoo CC: 2010-000024-FH
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the motion for immediate consideration and motion to
  enforce stay are GRANTED. The proceedings in the Kalamazoo Circuit Court are stayed
  pending completion of this appeal. The application for leave to appeal the June 7, 2011
  judgment of the Court of Appeals remains pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 23, 2011                     _________________________________________
         h0823                                                                  Clerk